DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The submitted amendments have placed the application in condition for allowance.
Allowable Subject Matter

Claims 1, 4, 5 and 6 are allowable.
The closest prior art references: Zhou et al. (US 2019/0181717), Yamamoto et al. (US 2004/0080220) and Hugin (US 2,417,686) disclose the general claimed structure of the cooling jacket recited in claims 1 and 5, as explained in last Office Action, but fail to disclose the specific structural arrangement of the cooling channel comprising centrifugally-winding and centripetally-winding channel portions having inverted square spiral shapes in the recited manner (see figs. 4 and 6B).

    PNG
    media_image1.png
    282
    656
    media_image1.png
    Greyscale


The following is an examiner’s statement of reasons for allowance:
In claim 1, the specific limitations of “wherein the channel (20) formed by the groove of the body plate (30a) is composed of a centripetally-winding channel portion (21) and a centrifugally-winding channel portion (22) that are connected to each other in a vicinity of a center of the body plate (30a) so as to be continuous with each other, so that the channel (20) has a shape of a combination of oppositely-wound square spirals, the centripetally-winding channel portion (21) has a shape of a square spiral that winds centripetally inwardly in a clockwise direction from one of the inlet/outlet ports (4) serving as a3Application No. 16/860,126Docket No. 010000-FA0332 refrigerant supply port toward the center of the body plate (30a), and the centrifugally-winding channel portion (22) has a shape of an inverted square spiral that starts from the vicinity of the center of the body plate (30a) corresponding to a flow end of the channel (20) as the centripetally-winding channel portion (21), and that after being folded, winds centrifugally outwardly in the counterclockwise direction so as to reach the other of the inlet/outlet ports (4) serving as a refrigerant discharge port” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 4 is also allowable due to its dependency on claim 1.
In claim 5, the specific limitations of “wherein the channel (20) formed by the groove of the body plate (30a) is composed of a centripetally-winding channel portion (21) and a centrifugally-winding channel portion (22) that are connected to each other in a vicinity of a center of the body plate (30a) so as to be continuous with each other, so that the channel (20) has a shape of a combination of oppositely-wound square spirals, the centripetally-winding channel portion (21) has a shape of a square spiral that winds centripetally inwardly in a clockwise direction from one of the inlet/outlet ports (4) serving as a 3Application No. 16/860,126 Docket No. 010000-FA0332 refrigerant supply port toward the center of the body plate (30a), and the centrifugally-winding channel portion (22) has a shape of an inverted square spiral that starts from the vicinity of the center of the body plate (30a) corresponding to a flow end of the channel as the centripetally-winding channel portion (21), and that after being folded, winds centrifugally outwardly in the counterclockwise direction so as to reach the other of the inlet/outlet ports (4) serving as a refrigerant discharge port” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 6 is also allowable due to its dependency on claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
                                                                                                                                                                                            
/ALEXANDER MORAZA/Examiner, Art Unit 2834         
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834